Citation Nr: 1100193	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-04 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD), and, if so, whether service 
connection for PTSD is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the VARO in 
Louisville, Kentucky, which confirmed a prior denial of service 
connection for PTSD.  

As the Board will discuss in further detail in the following 
decision, new and material evidence sufficient to reopen the 
previously denied claim for service connection for PTSD has been 
received.  Accordingly, the Board will grant this aspect of the 
Veteran's appeal.  The de novo issue of entitlement to 
service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In an unappealed rating action dated in January 2002 (of 
which the Veteran was notified in January 2002), the RO in 
Jackson, Mississippi denied service connection for PTSD.

2.  Additional evidence received since the January 2002 rating 
action is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

New and material evidence specifically addressing the issue on 
appeal has been submitted in the form of the Veteran's 
allegations of fear of hostile military or terrorist activity.  
In addition, service records reflect the Veteran's active duty in 
the theater of Vietnam.  Therefore, the previously denied claim 
for service connection for PTSD is reopened.  See 38 C.F.R. § 
3.156(a).  To this extent, the Board is granting the Veteran's 
appeal.  As such, the Board finds that any error related to VA's 
duties to notify and to assist the Veteran in the development of 
his claim, pursuant to the VCAA, is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

The Veteran contends that he has PTSD as a result of experiences 
while serving aboard the U.S.S. Duluth in Vietnam.  For the 
reasons that follow, the Board will reopen the previously denied 
claim for service connection for PTSD.  

Previously, in a January 2002 rating action, the Jackson RO 
denied service connection for PTSD.  Approximately, the one week 
later in the same month, the Veteran was notified of the decision 
and given his procedural and appellate rights.  The Veteran did 
not respond within one year.  Thus, the January 2002 decision is 
final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  38 C.F.R. § 3.156(a) 
defines "new and material evidence." "[N]ew evidence" means 
evidence not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The regulations governing PTSD were recently amended, effective 
July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  
Specifically, this amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by a veteran is related to his/her fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor-provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service.  Id.  

For claims to reopen a previously denied service connection PTSD 
claim, new and material evidence will be required as the 
regulatory amendment is not considered a liberalizing rule under 
38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA 
will accept a Veteran's lay statement regarding an in-service 
stressor - "fear of hostile military or terrorist activity" - 
as sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the Veteran's 
record otherwise shows service in a location involving exposure 
to "hostile military or terrorist activity."  If review of the 
record discloses a previously submitted lay statement 
demonstrating "fear of hostile military or terrorist activity," 
such statement will be sufficient for reopening a claim if the 
Veterans' record otherwise demonstrates service in a location 
involving exposure to "hostile military or terrorist activity."  

Here, the Veteran has argued that he has PTSD on three principal 
bases-due to combat experiences during landing operations, 
disposing of "trophies" carried by Marines boarding to the 
U.S.S. Duluth from Vietnam consisting of human body parts, and 
the death of another sailor when an anchor line broke and hit the 
sailor.  He reports a history of combat where he shot at the 
enemy and the enemy shot at him.  

The claims file reflects that a ship's history from the U.S.S. 
Duluth was obtained during the previous claim.  That history 
reflects that the Duluth visited Vietnam repeatedly, 
transporting, among others, Marines and landing craft.  
Accordingly, the Board considers these contentions to fall within 
the ambit of the regulatory revision.  See id.  New and material 
evidence-in the form of the Veteran's assertions of hostile 
military activity-has been received, and his claim for service 
connection for PTSD is reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen the previously denied claim for service connection for 
PTSD is granted, to this extent only.  


REMAND

The Board regrets the delay in considering this appeal but finds 
that a remand of this claim is necessary to ensure due process.  

As stated above, the Veteran has argued that he has PTSD on three 
principal bases-due to combat experiences during landing 
operations, disposing of "trophies" carried by Marines boarding 
to the U.S.S. Duluth from Vietnam consisting of human body parts, 
and the death of another sailor when an anchor line broke and hit 
the sailor.  The Veteran's contentions regarding combat state 
that he reports a history of combat where he shot at the enemy 
and the enemy shot at him.  

The RO has not had the opportunity to consider the claim under 
the new regulatory provisions in the first instance.  To avoid 
any potential prejudice, the RO must be given an opportunity to 
consider these matters again prior to the Board.  See 38 C.F.R. 
§§ 19.31, 20.800, 20.1304(c); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
service connection for PTSD-on the basis of 
the new PTSD regulation.  If the claim is not 
granted, issue to the Veteran and his 
representative a supplemental statement of 
the case and give them time to respond before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


